         Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CHARLES HERBERT PROCTOR, III and
SYNOVA ASSET MANAGEMENT,
LLC, on behalf of themselves and all others
similarly situated,
                         Plaintiffs,          Case No. 20 Civ. 05360 (PAE)
                    v.                        ECF Case

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,
                    Defendants.


ROBERT CHARLES CLASS A, L.P., on
Behalf of Itself and All Others Similarly
Situated,                                     Case No. 20 Civ. 05298 (PAE)
                                              ECF Case
                          Plaintiff,
                  v.

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.



                      NOTICE OF MOTION TO APPOINT
              LOWEY DANNENBERG P.C. AND KIRBY McINERNEY LLP
                      AS INTERIM CO-LEAD COUNSEL
         Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 2 of 6




                                              Case No. 20 Civ. 05918 (PAE)
THOMAS GRAMATIS, on Behalf of                 ECF Case
himself and All Others Similarly Situated,

                          Plaintiff,
                  v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

                                              Case No. 20 Civ. 05772 (PAE)
BUDO TRADING LLC, Individually and            ECF Case
on Behalf of All Others Similarly Situated,

                          Plaintiff,
                  v.

J.P. MORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

[caption continued next page]
         Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 3 of 6




                                                 Case No. 20 Civ. 05285 (PAE)
ENDEAVOR TRADING, LLC, individually              ECF Case
and on behalf of all those similarly situated,

                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

                                                 Case No. 20 Civ. 04523 (PAE)
JOHN GRACE, individually and on behalf of        ECF Case
all those similarly situated,

                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.

[caption continued next page]
         Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 4 of 6




                                           Case No. 20 Civ. 03515 (PAE)
BREAKWATER TRADING LLC,                    ECF Case
individually and on behalf of all those
similarly situated,

                          Plaintiff,
                   v.

JPMORGAN CHASE & CO., J.P.
MORGAN CLEARING CORP., J.P.
MORGAN SECURITIES LLC, J.P.
MORGAN FUTURES, INC. (now known
as J.P. MORGAN SECURITIES LLC),
and JOHN DOES 1-50,

                          Defendants.
         Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 5 of 6




       PLEASE TAKE NOTICE that Plaintiffs Charles Herbert Proctor, III and Synova Asset

Management, LLC, through their undersigned attorneys, will and do hereby move this Court

before The Honorable Paul A. Engelmayer Courtroom 1305, at the United States Courthouse for

the Southern District of New York, Thurgood Marshall Courthouse, 40 Foley Square, at a time

and date to be set by the Court, for entry of an Order: (1) appointing as Interim Co-Lead Counsel

the firms of Lowey Dannenberg, P.C. and Kirby McInerney LLP (collectively, “Movants”),

pursuant to Rule 23(g) of the Federal Rule of Civil Procedure; and (2) granting such other relief

as the Court may deem appropriate.

       Please take further notice, that, in support of this motion, Movants rely on this Notice of

Motion, the accompanying Memorandum of Law, and the Declaration of Karen M. Lerner with

attached exhibits, and all other papers and proceedings had herein.



 Dated: August 21, 2020                        KIRBY McINERNEY LLP

                                               /s/ Karen M. Lerner
                                               Karen M. Lerner
                                               David E. Kovel
                                               Anthony E. Maneiro
                                               250 Park Avenue, Suite 820
                                               New York, New York 10177
                                               Telephone: (212) 371-6600
                                               Email: klerner@kmllp.com
                                                      dkovel@kmllp.com
                                                      amaneiro@kmllp.com

                                               LOWEY DANNENBERG, P.C.

                                               /s/ Vincent Briganti
                                               Vincent Briganti
                                               Raymond P. Girnys
                                               Margaret MacLean
                                               44 South Broadway, Suite 1100
                                               White Plains, New York 10601
                                               Telephone: (914) 997-0500




                                                1
Case 1:20-cv-04523-PAE Document 25 Filed 08/21/20 Page 6 of 6




                             Email: vbriganti@lowey.com
                                    rgirnys@lowey.com
                                    mmaclean@lowey.com

                             Counsel for Plaintiffs Charles Herbert
                             Proctor, III and Synova Asset
                             Management, LLC




                              2
